Citation Nr: 1039007	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-17 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from June 2002 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  This case has since been transferred to the 
Philadelphia, Pennsylvania, RO.

The Veteran appeared for an RO hearing in January 2009.  She was 
scheduled for a Travel Board hearing in November 2009 but failed 
to report to that hearing without explanation.  Her hearing 
request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has reviewed the claims file and finds that there are 
several areas requiring further development before a decision can 
be rendered on this claim.

The February 2009 VA examination report indicates that the 
Veteran had been treated at the Lebanon, Pennsylvania, VA Medical 
Center (VAMC) since February 2007, and reference is made to an 
August 2007 "primary care provider's note."  The examiner 
separately noted that the Veteran had received two Toradol 
injections within the past year.  However, the most treatment 
reports of record from this facility were obtained in April 2007.  
Updated records therefore must be obtained.  Under the law, VA 
must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  For this reason as well, the claim 
must be remanded.

In addition, the record shows that within one year of service 
separation the Veteran was diagnosed as having intervertebral 
disc disease of the low back.  In light of the state of the 
record and the Veteran's contentions, the Board finds that a VA 
examination is necessary to adjudicate this appeal.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Finally, the Board is concerned that the Veteran has not received 
adequate 38 C.F.R. § 3.159(b) (2009) notice in this case.  She 
did receive a notice letter in August 2005, in conjunction with 
her initial service connection claim; however, her current claim 
for increase was received in May 2006.  While an August 2006 
letter addresses VA's procedures in assigning disability ratings 
and effective dates for such ratings, this letter otherwise does 
not meet VA's notice requirements.  Id.  A corrective notice 
letter is thus required. 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 C.F.R. 
§ 3.159(b), the need for additional 
evidence regarding the claim on appeal.  
This letter must inform her about the 
information and evidence that is necessary 
to substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by her.  The Veteran should also be 
notified of VA's practices in assigning 
disability evaluations and effective dates 
for those evaluations. 

2.  Then, the Lebanon VAMC must be 
contacted and requested to furnish all 
records of treatment of the Veteran since 
April 2007.  All records obtained pursuant 
to this request must be associated with the 
claims file.  If the search for such 
records has negative results, documentation 
to that effect should be included in the 
claims file.

3.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and severity 
of any orthopedic and neurologic 
impairment related to the Veteran's back 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.

The examiner should identify all back 
orthopedic pathology found to be present.  
The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and in 
relation to normal range of motion, and 
should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the Veteran's 
back.  

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or treatment 
by a physician, and if so, the frequency 
and duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of any right or 
left-sided radiculopathy or neuropathy 
found to be present.  The examiner must 
also state whether the Veteran has bowel or 
bladder problems related to her low back 
disability.

The examiner must also indicate the impact 
the Veteran's low back disability has on 
her ability to secure or follow a 
substantially gainful occupation.

All findings and conclusions should be set 
forth in a legible report.

4.  Then readjudicate the appeal.  In doing 
so, the RO must specifically consider 
whether separate ratings are warranted for 
impairment of the right and/or left lower 
extremities.  If the determination remains 
less than fully favorable to the Veteran, 
she and her representative should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

